Dear Mr. Birch:
This letter is in response to your opinion request asking whether a vehicle which was originally constructed for use as a school bus may be licensed as a vanpool under the provisions of Senate Substitute for House Bill No. 695, 81st General Assembly, signed into law by the Governor on May 28, 1981, to be effective on September 28, 1981.
House Bill No. 695 repeals § 301.010, RSMo Supp. 1980, and replaces it with identical language respecting vanpools, except that the limit on the number of employees in the vanpool is increased from fifteen under the current law to thirty under House Bill No. 695. It is the view of this office that a vehicle originally constructed as a school bus can be licensed as a vanpool under either § 301.010, RSMo Supp. 1980, or House Bill No. 695, depending upon which section is in effect as law at the time, provided of course that the vehicle otherwise qualifies as a vanpool under the provisions of the section in effect.
Subsection 35 of House Bill No. 695 defines a vanpool as:
         [A]ny van or other motor vehicle used or maintained by any person, group, firm, corporation, association, city, county or state agency, or any member thereof, for the transportation of not less than eight nor more than thirty employees, per motor vehicle, to and from their place of employment for no monetary profit;
Whether a vehicle qualifies as a vanpool is dependent on the use
of the vehicle, and not its design. Therefore, under such quoted provisions which become effective September 28, 1981, to qualify as a vanpool, a vehicle must be used 1) for the transportation of not less than eight nor more than thirty employees; 2) to and from their place of employment; and 3) for no monetary profit. If these criteria are met, then the vehicle is eligible for registration as a vanpool. The vehicle qualifies even if it is capable of carrying more than thirty employees, provided that no more than thirty employees are actually carried at one time.
The vehicle qualifies under § 301.010, RSMo Supp. 1980, which is effective until September 28, 1981, even if it is capable of carrying more than fifteen employees, provided that no more than fifteen are carried at one time.
Very truly yours,
                                  JOHN ASHCROFT Attorney General